DETAILED ACTION
The response filed on 10/25/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 21, 25, 27 and 31 are amended.
No claim(s) is/are cancelled or added.
Claims 21, 23-25, 27 and 29-31 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 10/25/2022, with respect to claims 21 and 27 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
This Office action is made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 23, 25, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0219204 A1) hereinafter “Park” in view of Yi et al. (US 2012/0076126 A1) further in view of Chen et al. (US 2016/0323070 A1) hereinafter “Chen”.

Regarding claim 21, Park discloses an operation method performed by a terminal in communication system (see FIG. 12, UE; see ¶ [0135]), the operation method comprising:
transmitting, to a base station, a random access message (see FIG. 12, step 2; see ¶ [0137], UE transmits an RA preamble/random access message to the base station; see ¶ [0079], transmitting RA using physical RACH/resource);
receiving, from the base station, a random access response (RAR) in response to the random access message within a window, the RAR including information indicating physical resources (see FIG. 12, step 3; see ¶ [0127] [0138-39], the user equipment receives RAR/random access response message within an RAR window; see ¶ [0081], in the RAR, a random access identifier (RAPID), a UL grant indicating a UL radio resource and timing advance commands can be included); and
transmitting, to the base station, a hybrid automatic repeat request (HARQ) response in response to the RAR in a physical uplink control channel (PUCCH) (see FIG. 12, step 4; see ¶ [0100] [0139], UE transmit HARQ feedback (NACK) to the base station and a transmission of a control signal using PUCCH). 
Park does not explicitly disclose backoff related information.
However, Yi discloses receiving the RAR including backoff related information which is used for retransmitting the random access message (see FIG. 6, S602; see ¶ [0070-71], the eNB may transmit a random access response message to the UE in response to the random access preamble transmitted to the eNB. The random access response message may include a backoff indictor. Upon receipt of the random access response message including the backoff indicator, the UE may calculate a backoff period for random access preamble re-transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide backoff related information as taught by Yi, in the system of Park, so that it would provide to reduce a time required for a random access procedure while minimizing an increase in complexity of the random access procedure (Yi: see ¶ [0028]).
Although Park discloses the RAR including timing advance commands (see ¶ [0081]), but does not explicitly disclose a transmission timing of the HARQ response.
However, Chen discloses determining a transmission timing of the HARQ response in response to the RAR based on the information included in the RAR and a preconfigured value which is determined by the terminal (see FIG. 10, steps 1005-1010; see ¶ [0050-52] [0085-86], UE may identify and determine a HARQ timing (i.e., a transmission timing of HARQ response) based on the timing advance parameter and/or the processing parameter received in a random access response from the base station); and
transmitting, to the base station, the HARQ response in response to the RAR in a physical uplink control channel (PUCCH) at the transmission timing (see FIG. 10, step 1015; see ¶ [0026] [0087], the device/UE may transmit a HARQ response message based on the HARQ timing in uplink transmissions).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a transmission timing of the HARQ response as taught by Chen, in the combined system of Park and Yi, so that it would provide to improve the reliability of communication links using HARQ procedures (Chen: see ¶ [0031]).

Regarding claims 23 and 29, the combined system of Park, Yi and Chen discloses wherein the physical resources includes a time resource and a frequency resource used for transmitting the HARQ response in response the RAR (Park: see ¶ [0081], in the RAR, a random access identifier (RAPID), a UL grant indicating a UL radio resource and Chen: see ¶ [0003], system resources (e.g., time and frequency)).
Regarding claims 25 and 31, the combined system of Park, Yi and Chen discloses wherein the RAR further includes at least one of a random access preamble identifier (RAPID) (Park: see ¶ [0081], in the random access response, a random access identifier (e.g., RAPID/random access preamble identifier) can be included).

Regarding claim 27, Park discloses an operation method performed by a base station (see FIG. 12, eNB; see ¶ [0135]), the operation method comprising:
receiving, from a terminal, a random access message (see FIG. 12, step 2; see ¶ [0137], UE transmits an RA preamble/random access message to the base station; see ¶ [0079], transmitting RA using physical RACH/resource);
transmitting, to the terminal, a random access response (RAR) in response to the random access message within a window (see FIG. 12, step 3; see ¶ [0127] [0138-39], the user equipment receives RAR/random access response message within an RAR window; see ¶ [0081], in the RAR, a random access identifier (RAPID), a UL grant indicating a UL radio resource and timing advance commands can be included); and
receiving, from the terminal, a hybrid automatic repeat request (HARQ) response in response to the RAR in a physical uplink control channel (PUCCH) (see FIG. 12, step 4; see ¶ [0100] [0139], UE transmit HARQ feedback (NACK) to the base station and a transmission of a control signal using PUCCH).
Park does not explicitly disclose backoff related information.
However, Yi discloses receiving the RAR including backoff related information which is used for retransmitting the random access message (see FIG. 6, S602; see ¶ [0070-71], the eNB may transmit a random access response message to the UE in response to the random access preamble transmitted to the eNB. The random access response message may include a backoff indictor. Upon receipt of the random access response message including the backoff indicator, the UE may calculate a backoff period for random access preamble re-transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide backoff related information as taught by Yi, in the system of Park, so that it would provide to reduce a time required for a random access procedure while minimizing an increase in complexity of the random access procedure (Yi: see ¶ [0028]).
Although Park discloses the RAR including timing advance commands (see ¶ [0081]), but does not explicitly disclose a reception timing of the HARQ response.
However, Chen discloses determining a reception timing of the HARQ response in response to the RAR based on the information included in the RAR and a preconfigured value which is determined by the base station (see FIG. 10, steps 1005-1010; see ¶ [0050-52] [0085-86], the base station may also determine a HARQ timing (i.e., a transmission timing of HARQ response) based on the timing advance parameter and/or the processing parameter received in a random access response from the base station); and
receiving, from the terminal, the HARQ response in response to the RAR in a physical uplink control channel (PUCCH) at the reception timing (see FIG. 10, step 1015; see ¶ [0026] [0087], the device/UE may transmit a HARQ response message based on the HARQ timing in uplink transmissions).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a reception timing of the HARQ response as taught by Chen, in the combined system of Park and Yi, so that it would provide to improve the reliability of communication links using HARQ procedures (Chen: see ¶ [0031]).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yi and Chen further in view of Goto et al. (US 2021/0160917 A1) hereinafter “Goto”.

Regarding claims 24 and 30, Park discloses further comprising receiving, from the base station, downlink control information (DCI) which includes information indicating resources used for transmitting the RAR, wherein the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) (see ¶ [0119] [0129], the RAR indicator included in the PDCCH in a DL control information (DCI) and PDCCH masked with RA-RNTI), but does not explicitly disclose a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI).
However, Goto discloses further comprising receiving, from the base station, downlink control information (DCI) which includes information indicating resources used for transmitting the RAR, wherein a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) (see ¶ [0053] [0057], PDCCH is generated by adding a Cyclic Redundancy Check to the downlink control information (DCI) and CRC scrambled with RA-RNTI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) as taught by Goto, in the combined system of Park, Yi and Chen, so that it would provide to achieve/satisfy the high reliability by differently using the DCI formats for notifying the uplink grant (Goto: see ¶ [0150]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462